DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statements3.       The information disclosure statements (IDSs) submitted on 12/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                                        Drawings
4.      The drawings submitted on 11/24/2020 are accepted.
Allowable Subject Matter
5.       Claims 1-13 are allowed.6.      The following is a statement of reasons for the indication of allowable subject matter: 
         Prior art fails to disclose or fairly suggest “A plasma processing method comprising: stopping supply of the radio frequency power from the radio frequency power source in a second period following the first period, 10wherein the negative direct-current voltage is not applied from the bias power source to the substrate support in the second period; and applying the negative direct-current voltage from the bias power source to the substrate support in a third period following the second period, wherein 
         Further, prior art fails to disclose or fairly suggest “A plasma processing apparatus comprising: the controller is configured to perform second control in a second period following the first period, the second control including 20controlling the radio frequency power source to stop supply of the radio frequency power, in a state where the negative direct-current voltage from the bias power source is not applied to the substrate support, and the controller is configured to perform third control in a third period following the second period, the third control including 25controlling the bias power source to apply the negative direct-current voltage to the substrate support in a state where the radio frequency 29Attorney Docket No. 15352US01 power from the radio frequency power source is not supplied,”, in combination with the remaining claimed limitations as called for in independent claim 8 (claims 9-13 are allowed as being dependent upon claim 8).

Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
           Nagami et al., (US 9,663,858 B2);
           Kim et al., (US 2016/0056017 A1);
           Konno et al., (US 2015/0122420 A1);
           Tokashiki et al., (US 2016/0064194 A1);
           Donnelly et al., (US 2011/0139748 A1);

           Yamada et al., (US 2015/0000841 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANZI CHEN/
Examiner, Art Unit 2844

/SEOKJIN KIM/Primary Examiner, Art Unit 2844